Citation Nr: 0930045	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-35 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic eye 
disability manifested by watering of the eyes, to include as 
secondary to service-connected hyperthyroidism (with 
exophthalmos).

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to June 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board acknowledges that rating sheets associated with May 
and October 2007 rating decisions have identified the 
service-connected disabilities as including bilateral hearing 
loss, but no formal decision is of record which established 
service connection for the right ear hearing loss.  

In May 2008, the Board remanded this case for additional 
development, to include new VA medical examinations of the 
claimed disabilities.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board observes that the development directed by 
the May 2008 remand has been completed, and thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board further notes that when this case was previously 
before it in May 2008, the eye disability claim was 
identified as keratopathy.  However, as detailed below, 
subsequent medical opinion reflects that while the Veteran 
does have disability manifested by watering of the eyes 
(epiphora), he does not have keratopathy.  As the Veteran's 
initial claim was in regard to chronic watering of the eyes, 
the Board has recharacterized the appellate issue as stated 
above.  


FINDINGS OF FACT

1.  The competent medical evidence reflects the Veteran has a 
chronic disability manifested by watering of the eyes 
secondary to his service-connected hyperthyroidism (with 
exophthalmos).

2.  Resolving reasonable doubt in the Veteran's favor, right 
ear hearing loss is related to in-service noise exposure.

3.  The preponderance of the evidence is against a finding 
that the Veteran's claimed tinnitus is causally related to 
active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for a chronic eye 
disability manifested by watering of the eyes.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  Service connection is warranted for right ear hearing 
loss.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the Veteran was sent pre-
adjudication notice via a letter dated in September 2004, 
which is clearly prior to the January 2005 rating decision 
that is the subject of this appeal.  He was also sent 
additional VCAA-compliant notification via letters dated in 
March 2006, September 2006 and May 2008, followed by 
readjudication of the appellate claims by Supplemental 
Statements of the Case in January 2007 and April 2009 which 
"cures" the timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claims for 
service connection, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Further, the March 2006, September 2006, and May 2008 letters 
all included the information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1) (2008).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board concludes that the duty to assist has 
been satisfied.  The claims file contains the Veteran's 
service treatment records and post-service medical records.  
The Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  On an April 2009 statement, 
he indicated that he had no other information or evidence to 
submit, and that he wanted his case returned to the Board for 
further appellate consideration.  

The Veteran was provided VA examinations regarding this case 
in January 2005, December 2006, August 2007, January 2009, 
and February 2009.  The Board acknowledges that the Veteran's 
accredited representative criticized the January 2009 VA 
audiological examination because the examiner stated that the 
Veteran's VA claims folder was not reviewed, and did not 
address the etiology of the claimed right ear hearing loss 
and tinnitus.  However, a March 2009 addendum indicates the 
claims file was reviewed and the requested opinions were 
provided.  

The Board further observes that, in light of the favorable 
decision to grant service connection for an eye disability 
manifested by watering of the eyes and for right ear hearing 
loss, any error in the timing or content of VCAA notice or 
assistance with regard to these issues is considered moot.

II. Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Eye disability

In his August 2004 claim, the Veteran indicated he had 
difficulty with chronic watering of the eyes, which he felt 
was due to his service-connected thyroid condition.

Service records show the Veteran was diagnosed with 
exophthalmos due to hyperthyroidism and was discharged from 
service as a result of that disability.  The Board notes that 
the Veteran is currently service-connected for 
hyperthyroidism and disorbitrophy associated with 
hyperthyroidism.  

On VA examination in January 2005, the examiner indicated 
that the Veteran had mild exposure keratopathy for which he 
took artificial tears and lubricating ointment.  

On VA examination in December 2006, the Veteran reported his 
eyes watering all the time and a foreign body sensation every 
1 to 2 weeks.  A history of Graves disease in the military 
and thyroid treatment was noted.  Diagnosis was "eyes 
watering and foreign body sensation likely secondary to 
proptotic eyes secondary to Graves disease".  

On VA examination in February 2009, the Veteran reported 
various complaints including intermittent watering in both 
eyes and occasional foreign body sensation.  Following 
clinical examination and records review, diagnosis included a 
history of Graves eye disease.  Proptosis, left eye greater 
than right eye was also noted.  The examiner stated that 
there was no keratopathy or ocular surface manifestations 
noted and there were no signs of corneal staining, 
inflammation, or disruption in either eye.  She noted that 
the Veteran had poor tear quality and diminished tear lake 
along with inferior scleral show and that these findings 
along with the proptosis may cause intermittent dry eye with 
the symptoms the Veteran reports of foreign body sensation 
and epiphora.  The examiner further stated that since no 
keratopathy is noted upon this examination or in previous 
examinations, it was likely that the signs and/or symptoms 
were intermittent.  Review of previous examinations reveals 
that only symptoms (epiphora/foreign body sensation) and not 
signs (corneal staining) have been present on examination.  

On review, the medical evidence suggests that the Veteran has 
watering of the eyes (epiphora) related to service-connected 
hyperthyroidism (with exophthalmos).  The record does not 
contain medical evidence to the contrary.  Therefore, service 
connection is warranted.  

Right ear hearing loss

The Veteran contends his right ear hearing loss is due to in-
service noise exposure.  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Initially, the Board observes that there were no entries in 
the Veteran's service treatment records which indicate right 
ear hearing loss.  Although no audiological evaluation was 
conducted during service, nothing in these records reflect 
any treatment for or complaints of hearing problems.  No 
separation examination appears to be on file.  However, the 
Veteran's ears were evaluated as normal on the May 1960 VA 
examination.  

With respect to the right ear hearing loss, the Board 
observes that service connection was initially denied for the 
hearing loss because the record did not show a disability of 
the right ear as defined by 38 C.F.R. § 3.385.  For example, 
the January 2005 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
30
25
15
35
26
LEFT
45
35
40
60
75
53

Speech recognition scores were 96 percent on the right and 92 
percent on the left. 

However, the more recent January 2009 VA audiological 
evaluation does show a hearing loss disability of the right 
ear pursuant to 38 C.F.R. § 3.385, as it revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
35
40
30
25
30
31
LEFT
50
45
45
55
60
51

Speech recognition scores were 94 percent for both ears.

The Board acknowledges that the January 2009 VA examiner 
opined in the March 2009 addendum that it was less likely 
than not that the Veteran's hearing loss was due to service.  
However, the prior VA audiological examiner of January 2005 
opined that the bilateral sensorineural hearing loss at least 
as likely as not began in the military with the Veteran's 
exposure to weapons on ship and that his hearing loss may 
have worsened as a civilian.

In short, there are two competent medical opinions of record 
which address the etiology of the Veteran's right ear hearing 
loss, one of which supports a finding of service connection 
and the other which is against such a finding.  Both VA 
examiners based their respective opinions on evaluation of 
the Veteran and review of the VA claims folder, which 
indicates they are based upon the same factual foundation.  
Resolving the benefit of the doubt in favor of the Veteran, 
the Board concludes that service connection is warranted for 
the Veteran's right ear hearing loss.  See 38 C.F.R. § 3.102 
(2008).  Moreover, the Board observes that this conclusion is 
consistent with the fact that service connection has already 
been established for left ear hearing loss based upon in-
service noise exposure.

Tinnitus

The Veteran contends that he currently has tinnitus related 
to in-service noise exposure.  

In his August 2004 claim, the Veteran reported that he has 
had a constant noise in his ears ever since he was in the 
military.  The Board acknowledges the Veteran's reports and 
notes that he is competent to report ringing in the ears.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  On review, however, the Veteran's reports 
of in-service onset and continuity are not supported by the 
overall objective evidence of record.  That is, service 
records are negative for any complaints of or treatment for 
tinnitus.  Further, the Veteran's ears were evaluated as 
normal on the May 1960 VA examination and there is no 
evidence of complaints of tinnitus for many years following 
service.  The Board observes that the Veteran did not file a 
claim for tinnitus at the time of his original claim received 
shortly after separation.  Additionally, the January 2005 VA 
examination noted that the Veteran did not have any 
complaints of tinnitus.  

In reviewing the claims file, the only competent medical 
opinion of record to address the etiology of this disability 
is that of the January 2009 VA audiological examiner in his 
March 2009 addendum.  The examiner opined that it was less 
likely than not that the Veteran's tinnitus was service 
connected due to the fact there was no evidence in the record 
regarding this disability during service, which is consistent 
with the medical history detailed above.  

In summary, there was no indication of tinnitus during 
service or for many years thereafter and the only competent 
medical evidence to address its etiology is against the 
tinnitus being causally related to active service.  The Board 
acknowledges the Veteran's contentions, but notes he is not 
competent to render a medical etiology opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  As such, 
service connection is not warranted.  

The preponderance of the evidence is against the Veteran's 
claim of service connection for tinnitus and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Entitlement to service connection for chronic eye disability 
manifested by watering of the eyes is granted. 

Entitlement to service connection for hearing loss of the 
right ear is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


